Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, an “upper surface having a first width and an end surface having a second width” must be labeled in the figures and a “first end section” and a “second end section” must be shown or the feature(s) canceled from the claim(s).  Please provide element numbers in the specification for the “first end section” and the “second end section” that correspond with the drawings.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 4 is objected to because of the following informalities:  double use of a “.” After the number “4” in line 1.  Appropriate correction is required.  Examiner suggests deleting the extra period.1

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruehl et al. (US 6,299,210 B1).
Regarding claim 1, Ruehl et al. discloses an elongate attachment member (bracket 100) for attaching an end of a crossmember (crossmembers 22 & 24) to a main beam of a trailer (siderails 12 & 14; Col. 1, Lns. 6-10; Col. 8, Lns. 47-59; Fig. 4), the main beam having a web portion (web 112) and a flange (flange 116 with flange 118) extending away from the web portion (Fig. 4), wherein the flange defines an upper surface (flange 116) having a first width and an end surface (flange 118) having a second width (Fig. 4), the elongate attachment member comprising: (i) a first end section (portion nearest line item #116 in Fig. 4), (ii) an L-shaped portion comprising a horizontal leg extending from the first end section and a vertical leg extending from the horizontal leg (portion 102 has ribs that are sized and shaped to match the corresponding ribs on web portion 112; viewing Fig. 4 there are portion of 102 that extend outwards horizontally and portions that extend vertically downward to match the ribs of portion 112), and (iii) a second end section (portion nearest line item #110 In Fig. 4) extending from a bottom end of the vertical leg (portion 110); wherein the horizontal leg of the L-shaped portion defines a lower surface having a width equal to the first width and the vertical leg of the L-shaped portion defines an outer surface having a width equal to the second width (Claims 12 & 14; Col. 11, Lns. 30-43). 

Regarding claim 2, Ruehl et al. discloses the elongate attachment member of Claim 1, wherein the elongate attachment member is configured to attach a plurality of crossmembers (crossmembers 22 & 24) to the main beam (siderails 12 & 14; Col. 1, Lns. 6-10; Col. 8, Lns. 47-59; Fig. 4).  

Regarding claim 3, Ruehl et al. discloses he elongate attachment member of Claim 1, wherein the second end section is perpendicular to the vertical leg of the L-shaped portion (Fig. 4).  

Regarding claim 4, Ruehl et al. discloses the elongate attachment member of Claim 3, wherein the first end section is perpendicular to the horizontal leg of the L-shaped portion (Fig. 4).  

Regarding claim 5, Ruehl et al. discloses the elongate attachment member of Claim 1, wherein the horizontal leg is configured to be bolted to the flange and the second end section is configured to be bolted to the crossmember (Col. 11, Lns. 31-67 through Col. 12, Lns. 1-29; Fig. 5).  

Regarding claim 6, Ruehl et al. discloses the elongate attachment member of Claim 1, wherein the second end section comprises a first portion and a second portion spaced apart from the first portion (Fig. 4).  

Regarding claim 7, Ruehl et al. discloses the elongate attachment member of Claim 6, wherein the elongate attachment member (bracket 100) is configured to be fixedly attached to a cross member for a trailer suspension assembly (crossmember 22; Fig. 4; Col. 1, Lns. 6-10).  

Regarding claim 8, Ruehl et al. discloses a crossmember subassembly comprising: a first attachment member in accordance with Claim 1 and a second attachment member in accordance with Claim 1; and a plurality of crossmembers (cross members 22 & 24) fixedly connecting the first attachment member to the second attachment member (brackets 100 are attached to each side of the crossmembers as shown in Fig. 4).  

Regarding claim 9, Ruehl et al. discloses the crossmember subassembly of Claim 8, wherein the plurality of crossmembers each comprises a first end that is welded to the first attachment member, and a second end that is welded to the second attachment member (Col. 5, Lns. 67 through Col. 6, Lns. 1-24).

Citation of Pertinent Prior Art
The prior art made of record and cited on PTO Form 892 is considered pertinent to applicant’s disclosure.

Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY LYNN JOHNS whose telephone number is (313) 446-4852.  The examiner can normally be reached on 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HILARY L JOHNS/Examiner, Art Unit 3618   
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618